Exhibit 99.1 MANAGEMENT ANALYSIS OF THE FINANCIAL SITUATION AND OPERATING RESULTS FOR THE FIRST QUARTER ENDED MAY 31, 2012 INTRODUCTION This management’s discussion and analysis (“MD&A”) comments on the financial results and the financial situation of Neptune Technologies & Bioressources Inc. (“Neptune” or “the Corporation”) including its subsidiaries, Acasti Pharma Inc. (”Acasti”) and NeuroBioPharm Inc. (”NeuroBioPharm”) for the three-month periods ended May 31, 2012 and May 31, 2011. This MD&A should be read in conjunction with our consolidated interim financial statements for the three-month periods ended May 31, 2012 and May 31, 2011. Additional information on the Corporation, as well as registration statements and other public filings are available on SEDAR at www.sedar.com or on EDGAR at www.sec.gov. In this MD&A, financial information for the three-month periods ended May 31, 2012 and May 31, 2011 is based on the consolidated interim financial statements of the Corporation, which were prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”),and is presented in thousands of Canadian dollars unless otherwise specified. In accordance with its terms of reference, the Audit Committee of the Corporation’s Board of Directors reviews the contents of the MD&A and recommends its approval to the Board of Directors. The Board of Directors has approved this MD&A, on July 12, 2012. Disclosure contained in this document is current to that date, unless otherwise noted. Unless otherwise indicated, all references to the terms “we”, “us”, “our”, “Neptune”, “enterprise” and “Corporation” refer to Neptune Technologies & Bioressources Inc. and its subsidiaries. Unless otherwise noted, all amounts in this report refer to Canadian dollars. References to “CAD”, ‘USD” and “EUR” refer to Canadian Dollars, US Dollars, and the Euro, respectively. Disclosures of information in this report has been limited to that which Management has determined to be “material”, on the basis that omitting or misstating such information would influence or change a reasonable investor’s decision to purchase, hold or dispose the Corporation’s securities. FORWARD-LOOKING STATEMENTS Certain comments and statements contained in this MD&A constitute forward-looking statements that reflect Neptune’s objectives, estimates and expectations. These statements may include the use of terms such as “believe”, “anticipate”, “estimate”, “looking ahead” and “expect”, as well as the use of verbs in the conditional and future tenses. By their nature, these forward-looking statements involve certain risks and uncertainties. As a consequence, results could differ materially from the 1 MANAGEMENT ANALYSIS OF THE FINANCIAL SITUATION AND OPERATING RESULTS Corporation’s expectations. This MD&A as well as our Annual Information Form under the heading Risk Factors – available on SEDAR at www.sedar.com – deals with risks which could cause significant differences between the results contained herein and Neptune’s expectations. The forward-looking statements contained in this MD&A reflect our current assumptions and, accordingly, are subject to change. However, we disclaim all intentions and assume no obligation to update or revise the forward-looking statements, whether based on new information, events or other factors, unless required to do so by applicable securities’ laws. Non-IFRS Financial Measures “Adjusted EBITDA” is non-IFRS financial measure: Adjusted EBITDA is defined as EBITDA prior to recognizing share-based compensation costs, foreign exchange gains or losses and other items that do not impact the core operating performance of the Corporation, such as impairment losses and the recognition of tax assets from prior periods.Share-based compensation costs are a component of employee remuneration and can vary significantly with changes in the market price of the Corporation’s shares. Foreign exchange gains or losses are a component of finance income or finance costs and can vary significantly with currency fluctuations from one period to another. In addition, other items that do not impact core operating performance of the Corporation may vary significantly from one period to another. As such, adjusted EBITDA provide improved continuity with respect to the comparison of the Corporation’s operating results over a period of time. Our method for calculating adjusted EBITDA may differ from that used by other corporations. BUSINESS OVERVIEW The Corporation has three reportable operating segments structured in three distinctive legal entities: the first is producing and commercializing nutraceutical products (Neptune), the second is for the development and commercialization of pharmaceutical products for cardiovascular diseases applications (Acasti Pharma) and the third is for the development and commercialization of pharmaceutical products for neurological diseases applications (NeuroBioPharm). NEPTUNE The Corporation continues to expand its customer base worldwide and is expecting revenue growth to be driven by repeat demand from existing customers and incoming demand from new customers from North America, Europe and Australia. At the beginning of the quarter, Neptune attended the 24th annual Roth OC Growth Stock Conference in California from March 11 to 14, 2012.Neptune also took that opportunity to present on Monday, March 12, at The Ritz Carlton in Laguna Niguel, California in front of a large number of buy-side investors. On March 9, 2012 and in the presence of the Premier of Québec, Jean Charest, Neptune announced that the corporation had finalized its expansion plans at its Sherbooke plant, an expected investment of between $23,000 and $25,000 and expected to create at least 40 new jobs. Neptune expects to triple its production capacity with the expansion of the Sherbrooke plant. The first phase which should increase the capacity to 300MT per year is expected to be completed by the end of the current fiscal year.Phase two, which should increase the capacity from 300MT per year to 500MT per year, is expected to be completed by Q2-2014.The excavation began in December 2011. For its expansion project, Neptune counted on the financial support of various key players. The Provincial Government, via Investissement Québec, agreed to contribute a $3,000 grant, plus $1,100 in investment tax credits. The Federal Government, via Canada Economic Development, agreed to contribute $3,500 via an interest-free loan. Also, Desjardins Business Center agreed to contribute a $9,000 mortgage loan, and Sherbrooke Innopole a $200 grant. The balance is expected to be provided by Neptune’s working capital. In addition to the 90 to 100 people employed during the construction, the entire project is expected to create more than 40 permanent jobs in Sherbrooke, in addition to the 65 existing positions.The new two-level building with an area of 40,000 square feet will almost entirely be dedicated to the production process, in addition to the existing 12,000 square feet facility, which accommodates labs, administrative offices and the current production facility. The structure of the new plant is very innovative and will allow greater flexibility for Neptune’s production lines and improved efficiency and productivity for the Corporation. 2 MANAGEMENT ANALYSIS OF THE FINANCIAL SITUATION AND OPERATING RESULTS The Corporation presented novel innovative product opportunities customized for dietary supplements, functional and medical foods and introduced a new pipeline of novel formulations containing its proprietary marine omega-3 phospholipids enhanced with validated bioactive ingredients targeted to specific health applications to its clientele in Engredea/Natural Products Expo West in Anaheim on March 9th-11th 2012 and in Vitafoods Europe in Geneva on May 22nd-24th 2012. After the successful launch of its new product, Eco Krill OilTM (“EKOTM”) in 2010, Neptune will be testing in fiscal 2013 the industry’s reception of a new biomass extract generated from Neptune’s research and development program targeting new cognitive health indications. The Corporation will also be developing pilot commercial products for functional food applications including juice, fruit berries, fruit paste and protein bars for both human and animal health. Neptune is able to leverage scientific results demonstrating health benefits specific to the proprietary composition of Neptune Krill Oil - NKO® on prevalent human conditions, such as premenstrual syndrome, high cholesterol, inflammation, osteoarthritis and attention deficit hyperactivity disorder. Moreover, the clinical trials for functional/medical food applications with the multinational corporations.In accordance with its scientific strategy, Health Canada approved, exclusively for NKO®, therapeutic and risk reduction claims, corrobating aspects of Neptune’s clinical research and substantiating NKO® safety and effectiveness on cardiovascular health, inflammation and women’s health. On March 27, 2012, Neptune appointed Platinum VIII Investments & Media LLC. as investor relation firm for the United States.Neptune entered into an IR agreement with Platinum to develop and implement a capital markets program for the US. The term of the IR Agreement was for a period of six months. In addition to a fee of $10,000 per month, Platinum was granted options to purchase an aggregate total of 150,000 common shares of Neptune at a price of $3.15 per share. The options will vest in equal amounts at the rate of 15% per quarter and have a three-year term expiring on March 23, 2015. Also on March 27, 2012, Neptune entered into a multi-year partnership with former NFL (National Football League) Super Bowl Champion and Hall-of Fame quarterback, John Elway.John Elway retired in 1999 and statistically was the second most prolific passer in NFL history. He is currently Executive Vice President of Football Operations for the Denver Broncos in addition to being part owner of four successful Elway’s Restaurants and the same number of automobile dealerships bearing his name.The compensation package is a combination of cash payment as well as stock options over the contractual period. On May 10, 2012, Mr. Elway along with Neptune’s team attended the SupplySide MarketPlace Trade show at the Javits Center in New York City.Mr. Elway took this opportunity to meet with investors and partners and also stopped at Neptune’s booth to meet with participants at the show.This was the first of many public appearance of John Elway as NKO® as Neptune’s ambassador. On April 11, 2012, Neptune’s Board of Directors, as part of its annual review of direct and indirect remunerations, confirmed the grants of a total of 1,580,000 incentive stock options of Neptune, 730,000 rights on NeuroBioPharm warrants held by Neptune to employees, executive officers and directors. Neptune incentive stock options have an exercise price of $3.15 and a 3 year maturity. Rights on NeuroBioPharm warrants have an aggregate exercise price $0.75 and maturities of April 12, 2016, and were subject to shareholder approval, which was obtained on June 21, 2012. Insiders have been granted a total of 800,000 Neptune incentive stock options, and 435,000 rights on NeuroBioPharm warrants. On May 22, 2012, Neptune filed for Reexamination the Aker Biomarine’s granted Australian patent (AU2008231570).Neptune also communicated its conclusion that Aker’s patent had no impact on its position as the leading krill oil provider to the Australian market. Neptune also reaffirmed that it firmly believes that Aker’s patent is invalid.Specifically, there are clear disclosures in prior printed publications and patents, some of which predate Aker’s application by almost twenty years, which teach exactly what Aker claims to have invented. Furthermore, and tellingly, it is noted that both the United States and European Patent Offices have rejected these claims, or narrower versions thereof, for lack of novelty and obviousness.Accordingly, in light of the prior printed publications and patents put forth in this Reexamination Request, Neptune believes the Australian Patent Office will reconsider its grant of Aker’s patent and declare the recently-issued claims to be unpatentable. Also, on May 22, 2012, Neptune received the certification from “Friend of the Sea” being the only krill oil manufacturer to obtain that certification.Neptune engaged in the certification process with Friends of the Sea (‘‘FOS’’), an internationally recognized organization which verifies the sustainable origin of marine products. FOS had been selected by Omega-3 producers worldwide 3 MANAGEMENT ANALYSIS OF THE FINANCIAL SITUATION AND OPERATING RESULTS as the most independent and reliable sustainability certification. The eco-label also provides an effective way to communicate environmental performance to their customers. Neptune successfully obtained FOS certification by complying with strict krill sustainability criteria which ensure: · The stock is not overfished; · The fishery is in compliance with the management measures; · Does not have by catch of endangered species; · Does not have an adverse impact on the ecosystem or seabed; · Social accountability; and · Gradual reduction of carbon footprint. This certification can also be extended to distributors who can successfully substantiate that Neptune is their sole krill oil provider. Once audited, it will allow them to include the FOS logo on their packaging and marketing material. The FOS claim is very straight forward and easily understood by consumers compared to other sustainability certifications. In conjunction, with the NSF accreditation obtained in 2011, Neptune has ensured an environmentally responsible business approach from sourcing of raw material to commercialization. On May 23, 2012, Neptune announced that Dr. Harlan Waksal, Executive Vice-President, Business & Scientific Operations of Acasti Pharma Inc., was appointed to the Corporation’s Board of Director. Dr. Harlan Waksal is a retired physician, founder of Imclone System Inc. in which he has been involved as the President, Chief Executive Officer, Chief Operating Officer and Executive Vice-President from 1987 to 2003. Imclone System has developed and obtained approval for a new targeted biologic cancer therapy known as Erbitux and was later acquired by Eli Lily for $6.5 billion US in October 2008. Dr. Harlan Waksal currently sits on the Board of Directors of Oberlin College and Senesco Technologies, is the author of over 50 scientific publications and has been the author of multiple patents and patents applications. During the first quarter, Neptune continued its investor relations efforts in order to increase Neptune’s visibility towards the investment community in Canada and the United States, with the objective of reaching higher trading volume on NASDAQ and TSX. More specifically, the Corporation presented in multiple cities including New York, Boston and Toronto. ABOUT THE SUBSIDIARIES Acasti Pharma Inc. (“Acasti”) During the three-month period ended May 31, 2012, the Acasti made significant progress in its research and pharmaceutical product development, advancing with its prescription drug candidate while expanding its commercialization efforts for its medical food “Onemia™”. The following is a summary of the period’s highlights: Acasti’s clinical trials’ recruitment has continued and progressed during the three-month period ended May 31, 2012.New recruitment centers have been added to both trials, including clinics specialised in the management of lipid disorders, which should accelerate the recruitment of patients with elevated triglycerides.Acasti also filed an amended Clinical Trial Application (CTA) with Health Canada, in order to add a 4g arm to the open label clinical trial based on a FDA recommendation, as well as to broaden the inclusion criteria of the trial in order to facilitate recruitment.A CTA amendment was also filed for the double blind clinical trial in order to broaden the inclusion criteria as well.Health Canada informed the Corporation that it had no objection to both CTA amendments. Acasti has accentuated its business development and direct commercialization activities in the USA for its medical food Onemia™.Multiple physicians were sampled and have initiated and continued their recommendations of Onemia™ for patients diagnosed with cardiometabolic disorders.Simultaneously, pharmacies have started recognizing the potential demand for Onemia™ and have accepted it as a behind the counter (by doctor’s recommendation only) medical food. The success of Onemia™ should provide short-term revenues which will contribute to Acasti’s further research and development projects while establishing a validation of Acasti’s omega-3: phospholipid pipeline in the healthcare industry paving the road for CaPre™, the prescription drug candidate in development. 4 MANAGEMENT ANALYSIS OF THE FINANCIAL SITUATION AND OPERATING RESULTS NeuroBioPharm Inc. (“NeuroBioPharm” or “NeuroBio”) The status of the NeuroBio’s new pharmaceutical products; Over-the-counter (OTC), prescription medical foods, and prescription drug products, is as follows: During fiscal year 2010, NeuroBio made significant progress in its scientific research and development programs. NeuroBio completed a preclinical study in collaboration with NeuroCode AG, (Wetzlar, Germany), a team of recognized experts dedicated to specific profiling of active pharmaceutical ingredients by means of electroencephalographic (EEG) power spectra of conscious free moving rats. The objectives of the trial were a) to determine the nature and extent of effect of the new NeuroBio medical food candidate (“MPLVIII”) on the electrical activity of the brain, and b) to characterize the EEG effects in relation to standard central nervous system (CNS) drugs. At the lowest daily dose of 250mg, MPLVIII showed a significant effect strongly resembling (by 80% and 100%) the activity of methylphenidate or Ritalin®, a drug recognized as the gold standard for the treatment of Attention Deficit Hyperactivity Disorder (ADHD). This data provides evidence that MPLVIII, a highly concentrated phospholipid extract, may be an effective treatment for children with ADHD and a safe alternative to Ritalin®. NeuroBio and Neptune are advancing research with newly developed products aimed to improve the cognitive and emotional health of children and adults, which will be concluded in the near future. For NeuroBio, a medical food candidate and a drug candidate for non-GLP development and chemical analyses were initiated in fiscal period ended February28, 2009. Preclinical testing has been initiated evaluating toxicity and pharmacokinetics. MPLVI, MPLVII, MPLVIII and MPLIX are new products in the pipeline of NeuroBio in the process of research and development as prescription drugs, OTC and medical foods for the safe and effective management of cognitive, behavioral and neurological disorders. Altogether, MPLVI, MPLVII, MPLVIII and MPLIX will enter a more than $20billion market and with each product having, we believe, the potential to achieve market sales up to $50 million at five years’ post-launch. Product Channel Indication Stage of development Launch Year (Calendar Year) MPLVI Medical food/OTC Prevention of cognitive decline Preclinical/clinical n/a MPLVII Medical Food/OTC Memory, concentration and learning disorders Preclinical/clinical MPLVIII Medical food/OTC ADHD Preclinical/clinical MPLIX Prescription Drug Neurological disorders Preclinical n/a NeuroBio is establishing itself with international and strategic industrial partners who are seeking safe and effective products for the maintenance of cognitive health for the OTC market, the clinical dietary management of cognitive decline and neurodevelopmental problems as medical foods and finally, prescription drugs for the treatment of neurodevelopmental and neurological disorders. In relation to medical food, NeuroBio has completed a clinical study evaluating the efficacy of NKO® softgels in patients diagnosed with early stage Alzheimer’s disease when compared to fish oil and a placebo. The encouraging results from this study lead NeuroBio to conduct research on the mechanisms of action to target patients who may specifically benefit from treatment. The working capital deficiency as at May 31, 2012 was $17,594,879, of which $16,200,000 is due to the redeemable ClassB, G, H shares classified as short-term liabilities. NeuroBio’s available funds are provided by Neptune, on an ongoing basis. At May 31, 2012, the Corporation had cash on hand in the amount of $1,080,261.NeuroBio’s available funds will be used to execute the NeuroBio’s business plan for the next twelve (12) months. The timing and stages of research and development programs that management anticipates will be reached using funds available to NeuroBio. The principal use of available funds over the upcoming year is estimated as follows: $230,000 for prescription drug development program and $520,000 for OTC and Medical 5 MANAGEMENT ANALYSIS OF THE FINANCIAL SITUATION AND OPERATING RESULTS Food products development and commercialization, while intellectual property protection, research and development costs, laboratories rental and spending, administration expenses and salaries sum up to $150,000. NeuroBio does not intend to raise additional proceeds from third parties to fund any anticipated negative operating cash flow and does not expect any material capital expenditures for the next twelve months, except as disclosed above. NeuroBio estimates that it will first reach commercial production of its Medical Foods after completing preclinical/clinical studies, which the Corporation estimates should be achieved within one (1) year and representing an investment of approximately $350,000. NeuroBio’s research and development programs are performed by the NeuroBio, Neptune and other subcontractors. 6 MANAGEMENT ANALYSIS OF THE FINANCIAL SITUATION AND OPERATING RESULTS Selected consolidated financial information The following tables set out selected financial information for the three-month periods ended May 31, 2012 and May 31, 2011. This information is based on the Corporation’s unaudited consolidated interim financial statements and accompanying notes for the three-month periods ended May 31, 2012 and May 31, 2011 and should be read in conjunction with the notes thereto. (In thousands of dollars, except per share data) Three-month period ended May 31, Three-month period ended May 31, $ $ Revenue from sales Adjusted EBITDA1 ) Net loss ) ) Net loss attributable to the owners of the Corporation ) ) Net loss per share: Basic ) ) Diluted ) ) Total assets Working capital2 Total equity Long term debt (incl. current portion) portion) Key ratios (% of revenue): Gross profit 59
